Citation Nr: 0534556	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Huntington, West Virginia RO, which 
granted service connection for diabetes mellitus, rated as 20 
percent disabling.  In November 2003, the Board remanded this 
matter for additional development and for due process 
considerations.


FINDINGS OF FACT

Throughout the appeal period, the veteran diabetes mellitus 
has been controlled with insulin and diet; at no time have 
his activities been regulated due to his diabetes.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for 
diabetes mellitus. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.119; Diagnostic Code (Code) 
7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The July 2002 SOC, January 2003 and July 2005 supplemental 
SOCs (SSOCs), and letters in July 2001, October 2002, April 
2003, and April 2004, all provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
establishing a higher rating, and the bases for the denials 
of the claim.  In particular, the above-referenced letters 
outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and advised 
him to identify evidence for VA to obtain and to submit any 
evidence in his possession.  

Notice on the matter of the initial rating assigned with the 
grant of service connection was properly provided via SOC.  
See VAOPGCPREC 8-2003 (December 2003).  

As to VA's duty to assist, records of VA and, to the extent 
possible, private treatment were secured.  The veteran 
underwent VA examinations in December 2002 and January 2005.  
He has not identified any further pertinent records that 
remain outstanding.  VA's duty to assist is met.   




II. Factual Background

By an October 2001 rating decision, the RO granted service 
connection for diabetes mellitus, effective February 28, 
2001, the date the claim was received.

A March 2001 state disability determination examination 
report notes the veteran had been on insulin since he had 
diabetes mellitus diagnosed.  The physician indicated that 
the veteran's diabetes was still not fully controlled, as his 
finger stick readings kept going up on occasion.  

On April 2002 VA examination, it was noted that the veteran 
had insulin dependent diabetes mellitus.  He reported that he 
could only walk short distances with a cane because it 
aggravated pain in his feet.  

A September 2002 statement from Dr. U. indicates that the 
veteran had been his patient for many years.  He indicated 
that the veteran's diabetes mellitus was controlled by 
insulin.

On December 2002 VA examination, the veteran reported that he 
had no true episodes of ketoacidosis or hyperglycemic 
reactions and that he had not been hospitalized for diabetes 
since 1988.  He had gained 18 pounds in the last year, and 
was currently on a 1800 calorie diet.  His primary care 
physician told him to stay off his feet as much as possible.  
The examiner noted that a September 2002 note from the 
veteran's physician did not mention that the veteran was 
advised to stay off his feet.  The examiner noted that the 
veteran was insulin dependent.  

A January 2004 VA treatment record indicates that the veteran 
was put on a 2200 calorie diet to lose weight.  He was also 
urged to increase his activity after healing from foot 
surgery was completed.  In February 2004, he was advised to 
restrict his activity to facilitate healing in his foot.

On January 2005 VA examination, the veteran reported that he 
had four to five hypoglycemic episodes per month but had not 
been hospitalized for such.  He reported that his activities 
were restricted in that washing his car and working will make 
him hypoglycemic.  He reported that he walked a quarter of a 
mile and was advised to continue walking every day.  The 
veteran also indicated that he was on a 2000 calorie a day 
diet.  His list of medicines reflected that he was on 
insulin.  

III. Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The reported complications of the veteran's diabetes mellitus 
include renal dysfunction, erectile dysfunction, diabetic 
retinopathy, and peripheral neuropathy.  All of these 
disabilities are separately rated and those ratings are not 
before the Board at this time.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted for diabetes, of itself, since the rating assigned 
reflects the degree of severity shown during the entire 
course of the appeal period.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Code 7913 
of VA's Rating Schedule.  Under Code 7913, a 20 percent 
rating is assigned for diabetes mellitus requiring insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes where insulin, a restricted diet, and [emphasis 
added] regulation of activities are required.  A 60 percent 
rating is warranted where insulin, a restricted diet and 
regulation of activities are required, along with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted where more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Under Note 1, 
compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Code 7913.  

Here, there is no evidence that from the date of grant of 
service connection the veteran's diabetes mellitus met the 
criteria for the next higher, 40 percent, rating.  It is well 
documented that the veteran's diabetes is insulin dependent; 
and the record reflects that he has been on a diet since 
January 2004.  However, there is no indication that his 
activities are regulated due to the diabetes mellitus.  While 
the veteran reported in December 2002 that his private 
medical doctor told him to stay off of his feet as much as 
possible, the September 2002 statement from his physician 
does not make reference to any such restriction.  To the 
contrary, VA physicians in January 2004 and January 2005 have 
encouraged greater activity on the veteran's part.  The only 
restriction in activity noted was in February 2004 and this 
was due solely to foot problems the veteran was experiencing 
(not his diabetes).  While it may be the veteran's personal 
belief that his activities must be restricted to better 
control his diabetes (see the January 2005 VA examination), 
there is no medical evidence supporting such belief, i.e., no 
evidence that a restriction of activities was advised by a 
physician.  Accordingly, a 40 percent rating is not 
warranted.  Since the veteran has not received the requisite 
degree of medical care (annual hospitalizations or weekly or 
monthly diabetic visits) and has separate compensable rating 
for complications, ratings of 60 or 100 percent are also not 
warranted.  In summary, the evidence does not show symptoms 
of diabetes that would warrant a rating in excess of 20 
percent.  The preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


